Opinion filed February 28, 2020




                                        In The


        Eleventh Court of Appeals
                                    ____________

                                  No. 11-20-00020-CR
                                    ____________

              TROY CLAUDE SCOTT LUCUS, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 266th District Court
                              Erath County, Texas
                        Trial Court Cause No. CR14789


                     MEMORANDUM OPINION
      Appellant, Troy Claude Scott Lucus, filed a pro se notice of appeal related to
the trial court’s January 10, 2020 “Order Regarding Motion for Relief.” We dismiss
the appeal for want of jurisdiction.
      When the appeal was filed in this court, we notified Appellant by letter that
the order from which he attempted to appeal did not appear to be a final, appealable
order. We requested that Appellant respond and show grounds to continue, and we
informed him that this appeal may be dismissed. Appellant filed a response but has
not shown grounds upon which this appeal may continue. Appellant seeks relief
from the court-appointed attorney’s fees and costs that were assessed against him,
and he contends that the trial court’s order denying that relief is “final” and
appealable.
        An appellate court has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction or as otherwise authorized by law.
Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). The January 10,
2020 order from which Appellant attempts to appeal is not a final judgment of
conviction, nor is an appeal from that order otherwise authorized by law. Therefore,
we have no jurisdiction to entertain an appeal from that order.
        We note that the judgment on file in this cause reflects that, in March 2017,
Appellant was convicted of the second-degree felony offense of burglary of a
habitation and sentenced to confinement for a term of ten years and a fine of $1,500.
The 2017 judgment reflects that Appellant had entered into a plea bargain and that
his punishment, court costs, and attorney’s fees were included in the terms of the
plea agreement. Appellant now seeks relief from the 2017 judgment. See Ex parte
Knight, 401 S.W.3d 60, 65–67 (Tex. Crim. App. 2013) (addressing available relief).
        We dismiss this appeal for want of jurisdiction.


                                                                   PER CURIAM
February 28, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.


        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2